Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-4, 6-10, 12-22 are pending in the current application.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 6-10, 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1, 7, 14 and 18 contain limitations to a target or film containing at least one metal oxide selected from an oxide group, the oxide group consists of specific oxides of metalloid elements and metal elements.  The target or film also has metal elements with 0.05% or greater content in the target or film from a specific list.
These claim limitations are indefinite for the following two reasons:
It is unclear as to whether the metalloid elements listed for the ‘oxide group’ alone satisfy the requirement of the ‘at least one metal oxide’, or whether these metalloids must be present in combination with the subsequently listed metal elements. (SiO or BO or whether SiCrO, etc. is required);
The final claim limitation of the only metal elements present (in greater than 0.05% concentration) do not contain the listed metalloid elements of the oxide group, or the ‘element group’.  It is unclear as to whether this is an error in the listing, the metalloid elements are not allowed to be in greater than 0.05% concentration if present, or are not being categorized as metals and therefore are not covered by this limitation.

Allowable Subject Matter
Although all claims are rejected under 35 USC 112, as discussed above, it is believed that this rejection can be overcome without significantly altering the scope of the claim.  The claims are therefore otherwise in condition for allowance as they contain limitations as to specific component contents and concentration, and restriction of other components being present in more than trace/impurity amounts, not found within the prior art other than when listed as elements the film/target may contain with ‘one or more elements may be selected’ language that does not contain motivation to select the specific elements and concentrations instantly required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794